Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000836
                                                       19-NOV-2013
                                                       10:47 AM


                            SCWC-12-0000836


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          MAYDENE I. SIMMONS,

                    Petitioner/Plaintiff-Appellant,


                                  vs.


   AQUA HOTELS AND RESORTS, INC., a Foreign Profit Corporation;

       KAI MANAGEMENT SERVICES LLC, dba KAUAI BEACH RESORT,

              a Domestic Limited Liability Company;

                JOHN DOES 1-10 and JANE DOES 1-10,

                 Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000836; CIV. NO. 11-1-0059)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


        Petitioner/Plaintiff-Appellant Maydene I. Simmons’


application for writ of certiorari filed on October 10, 2013, is


hereby rejected.


        DATED: Honolulu, Hawai'i, November 19, 2013.

Clayton Ikei and Jerry               /s/ Mark E. Recktenwald
Chang, for petitioner
                                     /s/ Paula A. Nakayama
Stefan Reinke and Malia
Schreck, for respondents	            /s/ Simeon A. Acoba, Jr.


                                     /s/ Sabrina S. McKenna


                                     /s/ Richard W. Pollack